IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 159 WAL 2017
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
BEAU W. CHERMER,                            :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.